Atkinson, J.
In addition to what is stated in the headnotes, we do not deem it necessary to make any statement with reference to the case, further than a brief reference to the amount of the verdict. There was testimony from which the jury could have found that the jdaintiff was 38 years of age, of robust health, and of active business habits. For five years immediately preceding the injury he had earned an average of from $1,200 • to $1,700 per annum. He was riding on the train of the defendant as a passenger, and was approaching the station to which he was. destined. The station was a flag station at which trains stopped for a very short time, and it was customary for passengers intending to leave the train at that station to leave their seats while the cars were still in motion and go to the platform, so as to alight immediately upon the stopping of the train. On this occasion the train was running 35 or 40 miles an hour, but, upon approaching the station, commenced to slack speed, as usually done preparatory to stopping; whereupon the defendant left his seat and proceeded to the platform in order to leave the train. Upon reaching the door he perceived that the car was passing his station, and thereupon turned to call to the conductor or other servants operating the train; at which time the train, without stopping, gave a sudden jerk forward and threw him out of the door onto the platform, thence to the ground, dragging him a short distance, bruising his-head and face, and finally running over his leg above the ankle. Amputations were necessary and were performed at two different times. The wound did not heal for eight months. He was unconscious for several days after .the injury and suffered great pain. He was unable to do any kind of work up to the time of the trial, and his earning capacity was permanently impaired. The jury returned a verdict in his favor for $15,'000. The evidence being such as to authorize the jury in finding all of the foregoing to be true, we can not say that the verdict was excessive.

Judgment affirmed.

All the Justices concur.